Exhibit 10.3

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of this 30th day
of June, 2014 (the “Effective Date”), by and between Michael Avon, (the
“Consultant”) and Millennial Media, Inc. (the “Company”).

RECITALS

WHEREAS the parties desire for the Company to engage Consultant as an
independent contractor to perform the services described herein and for
Consultant to provide such services on the terms and conditions described
herein.

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto, intending to be legally bound, agree as follows:

1.Statement of Work.  This Agreement is for professional consulting services to
be rendered by Consultant as set forth in the Statement of Work attached hereto
as Exhibit A.  

           

2.Independent Contractor Relationship.  Consultant will be an independent
contractor and not an employee of the Company.  Nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship.  Neither Consultant nor the Company shall
represent directly or indirectly that Consultant is an agent, employee, or legal
representative of the Company.  Consultant shall not have the authority to incur
any liabilities or obligations of any kind in the name of or on behalf of the
Company.  Consultant acknowledges and agrees that he shall not receive any
employee benefits of any kind from the Company.    Consultant (and Consultant’s
agents, employees, and subcontractors) is excluded from participating in any
fringe benefit plans or programs as a result of the performance of services
under this Agreement, without regard to Consultant’s independent contractor
status. In addition, Consultant (and Consultant’s agents, employees, and
contractors) waives any and all rights, if any, to participation in any of the
Company’s fringe benefit plans or programs including, but not limited to,
health, sickness, accident or dental coverage, life insurance, disability
benefits, severance, accidental death and dismemberment coverage, unemployment
insurance coverage, workers’ compensation coverage, and pension or 401(k)
benefit(s) provided by the Company to its employees.  For clarity, the foregoing
is not intended to prevent Consultant from electing COBRA benefits that he may
be entitled to.

3.Consultant’s Responsibilities.  As an independent contractor, the mode,
manner, method and means used by Consultant in the performance of services shall
be of Consultant's selection and under the sole control and direction of
Consultant.  Consultant shall be responsible for all risks incurred in the
operation of Consultant's business and shall enjoy all the benefits
thereof.  Consultant shall only be responsible for the results described on a
Work Order, including meeting all Project and Interim Deadlines. Consultant
shall use Consultant’s best efforts, and shall devote the time necessary on an
ongoing basis, to perform the services such that the results are satisfactory to
the Company.  Consultant shall use best efforts to complete the Services in a
timely manner and in accordance with timelines mutually agreed by the Company
and Consultant.  Consultant’s services, and the results thereof, will be
performed with, and be the product of, the highest degree of professional skill
and expertise.

4.Billing, Payment and Tax Treatment.  Consultant will bill the Company, and the
Company will pay Consultant, on the basis set forth in the attached
SOW.  Consultant and the Company agree that the Company will treat Consultant as
an independent contractor for purposes of all tax laws (local, state and
federal) and file forms consistent with that status.  Consultant will be solely
responsible to pay any and all local, state, and/or federal income, social
security and unemployment taxes for Consultant.  The Company will not withhold
any taxes or prepare W-2 Forms for Consultant, but will provide Consultant with
a Form 1099, if required by law. 





 

--------------------------------------------------------------------------------

 

 

5.Term; Termination.  This Agreement shall commence on July 2, 2014 and continue
through December 31, 2014 (“Term”), provided however, that if Consultant does
not execute or executes and revokes the agreement with the Company dated June
30, 2014, then this Agreement will immediately terminate.  The Company may
terminate this Agreement before its expiration immediately if the Consultant
materially breaches the Agreement. The parties agree that a “Material Breach” by
Consultant shall occur if he: (i) fails to provide services as reasonably
requested by the Executive; (ii) breaches any other material obligations of this
Agreement, or (iii) violates local, state, or federal laws. Upon any termination
or expiration of this Agreement, Consultant (i) shall immediately discontinue
all use of Company’s Confidential Information delivered under this Agreement;
(ii) shall delete any such Company Confidential Information from Consultant’s
computer storage or any other media, including, but not limited to, online and
off-line libraries; and (iii) shall return to Company, or, at Company’s option,
destroy, all copies of such Confidential Information then in Consultant’s
possession.  In the event the Company terminates this Agreement, or if
Consultant terminates this Agreement, Consultant will not receive any additional
consulting fees or other compensation as of the date of termination.

6.Ownership of Intellectual Property.  Consultant agrees that (a) all documents,
deliverables, software, systems designs, disks, tapes and any other materials,
whether tangible or intangible (collectively, “materials”) created in whole or
in part by Consultant in the course of or related to providing Services to the
Company shall be treated as “works made for hire” for the Company, and (b)
Consultant will immediately disclose to the Company all research, writings,
discoveries, inventions, enhancements, improvements and similar creations
(collectively, “creations”) made, in whole or in part, by Consultant in the
course of or related to providing services to the Company.  All ownership and
control of the above materials and creations, including any copyright, patent
rights and all other intellectual property rights therein, shall vest
exclusively with the Company, and Consultant hereby assigns to the client all
right, title and interest that Consultant may have in such materials and
creations to the Company, without any additional compensation and free of all
liens and encumbrances of any type.  Consultant agrees to execute any documents
required by the Company to register its rights and to implement the provisions
herein.  Company reserves the right to release ownership of certain properties
to Consultant at its sole discretion, should Consultant make such request in
writing.  Notwithstanding the foregoing, and subject to Consultant’s ongoing
compliance with his confidentiality and other obligations to Company, Company
acknowledges that it shall not have proprietary rights on intellectual property
that Consultant may create on behalf of himself or clients other than Company
while not performing Services.

 

7.Confidentiality.  Consultant agrees to hold Company’s Confidential Information
in the strictest confidence and not to disclose such Confidential Information to
any third parties. Consultant also agrees not to use any of Company’s
Confidential Information for any purpose other than performance of this
Agreement.  “Confidential Information” as used in this Agreement shall mean all
information disclosed by Company to Consultant, or otherwise obtained by
Consultant pursuant to services provided under this Agreement that is not
generally known in the Company’s trade or industry.   Consultant acknowledges
that “Confidential Information” includes any and all information related to the
Company’s intellectual property, including, without limitation, patents,
know-how, technology, trade secrets, intellectual property and patent strategy,
and all related information.  Confidential Information also includes, without
limitation, any and all information about the Company’s finances, strategy,
business plans, financing plans, audit results and any other financial or
business information related to the Company’s operations.  All Confidential
Information furnished to Consultant by Company is the sole and exclusive
property of Company or its suppliers or customers. Upon request by Company,
Consultant agrees to promptly deliver to Company the original and any copies of
such Confidential Information. Consultant’s duty of confidentiality under this
Agreement does not amend or abrogate in any manner Consultant’s continuing
duties under the Employee Nondisclosure and Developments Agreement between the
parties.

 

8.Indemnification.  Consultant shall indemnify and hold harmless the Company its
officers, directors, agents, owners, and employees, for any claims brought or
liabilities imposed against the Company



-2-

 

--------------------------------------------------------------------------------

 

 

by any other party relating to Consultant's status as an independent contractor
or any other matters involving the acts or omissions of Consultant. Company
agrees to indemnify Consultant for any claims brought or liabilities imposed
against him by any other party relating to the provision of Services to
Company. 

9.Non-Exclusivity and No Conflict of Interest.  The Company reserves the right
to engage other consultants to perform services.  Consultant reserves the right
to engage other clients subject to Section 7 above.

10. Assignment.  The Company may assign this Agreement and its rights and
obligations hereunder to any corporation or other entity with or into which the
Company may hereafter merge or consolidate or to which the Company may transfer
all or substantially all of its assets. Consultant may not assign or transfer
this Agreement or any rights or obligations hereunder.  Notwithstanding the
foregoing, Consultant may assign this agreement to ICX Ventures, LLC.  In the
event of such assignment, ICX Ventures, LLC shall ensure that Michael Avon shall
provide all of the Services contemplated herein.

11.Entire Agreement; Amendments.  This Agreement constitutes the entire
understanding of the parties and supersedes any previous oral or written
communications, representations, understanding, or agreement between the parties
concerning this independent contractor relationship.  This Agreement shall not
be changed, modified, supplemented or amended except by express written
agreement signed by Consultant and the Company.  The parties have entered into a
separate agreement dated June 30, 2014 and a Employee Nondisclosure and
Developments Agreement,  and this Agreement does not amend or abrogate these
separate agreements in any manner.  These separate agreements have or may have
provisions that survive termination of Consultant’s relationship with the
Company under this Agreement, may be amended or superseded without regard to
this Agreement, and are enforceable according to their terms without regard to
the enforcement provision of this Agreement.

 

12.Governing Law.  This Agreement shall be governed by the laws of the State of
Maryland without regard to the conflicts of laws or principles thereof.  Any
suit involving this Agreement shall be brought in a court sitting in Baltimore
County, Maryland.  The parties agree that venue shall be proper in such courts,
and that such courts will have personal jurisdiction over them.

13.Survival.  Consultant’s obligations in Sections 6, 7 and 8 of this Agreement
shall survive the termination of this Agreement.

14. Severability.  Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

15.    Waiver.  The waiver by the Company of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
other or subsequent breach by Consultant.



 

 

[Signature Page Follows]





-3-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
date written below.

Consultant Company:   Millennial Media, Inc.

 

 

 /s/ Michael B. AvonBy:   /s/ Ho Shin

By:  Michael Avon Ho Shin, General Counsel









-4-

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

STATEMENT OF WORK

Services

Consultant will provide consulting and advisory services (“Services”) in the
following areas, as well as other areas as may be reasonably requested by
Company:

·



Company finance and accounting

·



Company strategy

·



Overall industry strategy

·



Competitive trends within the industry and surrounding industries

·



Investment opportunities

·



International expansion

·



Other areas as may be reasonably requested by Company

Term

The Term of this SOW shall commence on July 2, 2014, and continue through
December 31, 2014, unless the Consulting Agreement terminates earlier, pursuant
to Section 5 of the Consulting Agreement.

Time Commitment

Consultant agrees to meet with Company’s CEO or other Company personnel or
directors as reasonably requested by Company, and such meetings may be via
telephone or in person, as mutually agreed upon.  Consultant agrees to, at the
reasonable request of Company, attend meetings and/or events, and provide
Services at such meetings and/or events as reasonably requested by Company.  
 In addition, commencing on August 1, Consultant shall provide approximately
thirty-two (32) hours of Services per month, or more as may be mutually agreed
upon by the Parties. 

Consultant Fees and Expenses

1.



During the Term of this Agreement, Consultant’s previously granted RSUs that
have not vested as of July1, 2014 shall continue to vest and be subject to the
terms of the applicable Equity Incentive Plan and award
agreement.  Notwithstanding the original vesting schedule applicable to such
RSUs, fifty-percent (50%) of the remaining unvested RSUs as of July 1, 2014
shall vest on the three (3) month anniversary of the Effective Date, and the
remaining fifty-percent of such unvested RSUs shall vest immediately at the end
of the Consultancy.   In addition, Consultant shall be paid $10,000 per month
commencing on August 1, to be paid at the beginning of each month through
December 2014.    To the extent Company requests Consultant to provide more than
the approximate time commitment set forth above, the Parties shall mutually
agree upon any additional compensation for such excess services.

2.



The Company shall reimburse the Consultant for reasonable expenses borne by
Consultant in performing his obligations under this Agreement, provided that
Consultant shall make best efforts to inform the Company before generating more
than $2,000 in expenses in any given month.  Travel expenses to/from the
Company’s domestic offices outside of Baltimore, Maryland shall be considered
reimbursable expenses.

 

AGREED TO:

Consultant: Company:

 /s/ Michael Avon  /s/ Ho Shin

Michael AvonHo Shin, General Counsel

 



-5-

 

--------------------------------------------------------------------------------